Citation Nr: 1644132	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  05-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel











INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's psychiatric disorders are etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, currently diagnosed as PTSD, with associated depression and anxiety have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claim for an acquired psychiatric disorder, any error committed with respect to that claim is harmless. 

Factual Background and Analysis

The Veteran's claim for an acquired psychiatric disorder is based upon his reports of being in fear of hostile military or terrorist activities in Vietnam.  He contends that he has psychiatric disorders as a result of those events.  Although those particular events have not been verified, the Veteran's DD-214 does indicate he served in Vietnam.  The Board finds the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board believes there is sufficient evidence to concede the Veteran's in-service stressors.  

Additionally, the Veteran's outpatient treatment notes from the Huntington VA Medical Center (VAMC) and Huntington Vet Center show he has been diagnosed with PTSD, with associated depression and anxiety.  The record also indicates psychiatric diagnoses of anxiety disorder, bipolar disorder and depressive disorder.  

By contrast, four VA psychologists, in the course of compensation and pension examinations in December 2012, May 2013, September 2013, and January 2016 determined the Veteran did not satisfy the criteria necessary to establish a diagnosis of PTSD.  However, for reasons articulated in the Board's several prior remands, each of the above examinations and medical opinions have been found insufficient, and as such, service connection could not be established.   

In order to resolve these competing psychiatric assessments, the Board obtained a comprehensive medical opinion from an impartial VA psychiatrist in October 2016.  The examiner reviewed the Veteran's complete claims file, and found sufficient medical evidence to provide the medical opinion and reconcile the competing medical diagnoses.  The examiner accurately recounted the Veteran's clinical history.  Thereafter, the examiner found the Veteran "suffers from PTSD from combat exposure in Vietnam, of moderate severity, including anxiety and depression as manifestations of PTSD."  The examiner explained that the Veteran was a teenager when he was deployed to Vietnam and exposed to many unsettling stressful circumstances, to include deaths, injuries, attacks, and losses.  The examiner noted the Veteran exhibited no evidence of any psychiatric disorder prior to entrance into active duty, even though he truthfully reported an abusive childhood.  Though the Veteran's military records do not show he engaged in direct combat, the examiner found this immaterial, because the Veteran was still immersed in the graphic events of war with ongoing casualties around.  In addition, the examiner found the Veteran's psychiatric disability onset of 30 years after service, and following a cardiac surgery is normative.  The examiner explained it is "now well recognized" that the aging process and post-operative states can expose memories that had been hidden for years.  In addition, the examiner explained that other presentations initially diagnosed as depression, bipolar, and anxiety are sometimes later explained as manifestations of PTSD.  With respect to the various competing assessments in this case, the examiner explained that "there is not yet a blood test or an imaging method to arrive at mental diagnoses.  With the advantage of hindsight, and the luxury of reviewing a compilation of past opinions, it is possible to arrive at a most reasonable unifying diagnosis of PTSD."

In this case, several treating clinicians have determined the Veteran meets all of the diagnostic criteria for PTSD.  Both a VA psychiatrist and treating psychologist have also determined his psychiatric manifestations resulted from his service in Vietnam.  The October 2016 independent VA examiner provided a very comprehensive and well-reasoned medical opinion, which fully explained the above-noted divergent medical conclusions that have been rendered in this case.  For this reason, the Board has afforded the October 2016 medical opinion the most probative value.   In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his acquired psychiatric disorders.










ORDER

Service connection for psychiatric disability, currently diagnosed as PTSD, with depression and anxiety, is granted.




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


